DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein an XPS spectrum for the plurality of graphene sheets on the silicon substrates includes a carbon peak and an oxygen peak and is free of silicon peaks”.  This limitation is relative.  Whether or not a peak exists is a matter, not only, of the composition of a film, but also the quality of the XPS spectrum, and the judgement of the operator.  Being free of silicon peaks does not mean that the graphene does not have silicon in it, it means that, with the particular sensitivity scan, the operator did not determine that the gathered signal was sufficient to be considered a “peak”.  As a result, the metes and bounds of the claim are unclear and a skilled practitioner would be uncertain if any particular sample meets this limitation, as even if the skilled practitioner produces and XPS spectrum for a sample and does not think it has a peak, they will not know if a more sensitive XPS or a more careful/or less careful operator might demonstrate the presence of a peak.
Correction is required.
Claim 8 recites the limitation “generating a CMOS compatible microwave plasma in the growth chamber, wherein the CMOS compatible microwave plasma is characterized by a power density between 60W/cm3 and 80W/cm3”.  It is unclear what makes a plasma “CMOS compatible”, making the metes and bounds of the claim unclear.  What is compatibility in this sense and how does one know?  The specification talks about overall processes being compatible by using certain (unspecified and unknown) chemicals that are deemed “compatible” as well and where the substrate temperature is at or below 520oC [0047], the temperature isn’t a plasma characteristic and the chemicals would be part of the plasma but are themselves indefinite.  Is applicant intending to require compatible chemicals or both of these two features be part of the process?  If so, what features of the chemicals render them “compatible” needs to be known to make the claims definite.  If not, is “compatibility” a relative suitability consideration that a practitioner would choose based upon their own judgement and does applicant intend to more generally require that it be compatible with any CMOS, all CMOS, or any possible type of CMOS that will eventually be made?  Does applicant instead consider a “compatible” plasma to be any one that has “a power density between 60W/cm3 and 80W/cm3”?  If so, it is possible to imagine that above a certain power level, the plasma would be expected to damage certain CMOS devices, but it would not seem to follow that a power density that was less than 60W/cm3 would be incompatible, as it would be weaker and not damage the CMOS device if higher power levels would not.  As a result, a person of ordinary skill in the art at the time of invention would have been uncertain as to the metes and bounds of the claims.  However, since it is uncertain what the limitation is intended to require, for the purposes of examination, the plasma used in the prior art will be interpreted to read upon the “CMOS compatible”. Correction is required.
	Claims 9-20 depend from claim 8 and incorporate its indefiniteness.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 requires that the ratio of the flow rates of methane and hydrogen gas “corresponds” to the ratio of the partial pressures of those gases.  Since the flow rate of these gases in the gas stream is a measure of the relative abundance of these molecules, it will directly (though the claims do not require this) correspond to their partial pressure, which is also a measure of the relative abundance of these molecules.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (Angew. Chem. Int. Ed. (2013) 52, 14121-14126) in view of Munoz (Nanoscale, (2018) 10 , 12779-12787, supplied by applicant), in view of Schwab (US 20160225991).
Claim 8: Wei teaches it is important to deposit high-quality graphene directly on dielectric substrates at low temperatures in order to improve “compatibility” with industrial scale processes.  As discussed in the 112 2nd rejection above, the processes in the prior art are interpreted to be “CMOS compatible”, and Wei does intend its process to be generally more compatible with industrial applications.  In order to do so at low temperatures they teach a “critical PECVD” method where an equilibrium (critical) state between H2 plasma etching and 
Wei teaches that their method comprises providing a substrate comprising silicon (e.g. si/sio2) and placing it in a growth chamber, then flowing gaseous carbon containing precursor and a carrier gas (e.g. H2) into the growth chamber, generating a plasma (which as discussed in the 112 2nd rejection above is interpreted to be CMOS compatible), subjecting the substrate to the plasma and growing the plurality of graphene sheets to (as discussed above) fully cover the substrate (experimental section, page 14125).
Wei teaches controlling the relative amounts of carbon containing precursor to  H2 (carrier gas), based upon the temperature used for growth, specifically by using lower amounts of carrier gas for lower temperatures (relatively higher amounts of carbon containing precursor) in order to produce the desired equilibrium state between the competing etching and deposition mechanisms.  Since its plasma only includes those two components, it specifically exemplifies using 80%/20% (4) and a 70%/30% (2.33) ratio of carbon source gas to carrier gas (both of which anticipate applicant’s claimed range of less than 5.5) as well as higher ratios for lower temperature growth with their plasma source (page 14121). MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
	Wei uses its homemade 80W radiofrequency power source to produce plasma (page 14121, right column) for deposition, it does not specifically teach any other plasma source.  
	Munoz is also directed towards using PECVD to deposit graphene directly on dielectric layers (including on SiO2/Si) at lower temperatures using a carbon source gas mixed with 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a microwave power source instead of the homemade radiofrequency power source of Wei in order to produce the plasma for PECVD, because such a power source was an alternate power source known to the art to be effective to produce the plasma for such PECVD processes and doing so would produce no more than predictable results.
 	Wei teaches that increasing the plasma density and energy (the density and energy of the species in the plasma is the plasma density) favors crystal growth, so the power density is a result effective variable, causing improvement of the graphene crystal growth, but it does not disclose the power density that is produced by its power source, so it does not specifically teach applicant’s claimed power density ranges of 60-80W/cm3.
	Schwab is also directed towards depositing graphene using chemical vapor deposition (with an amine precursor that contains carbon)[0001].  It further teaches that the precursor (the amine precursor does contain carbon itself) can include additional carbon sources as well as hydrogen [0054].  It similarly teaches that the precursor must be activated in order to decompose it, so it can be deposited in the form of graphene [0050-0051], but it further teaches that a skilled person in the art knows that the required activation to suffiently decompose the precursor and so deposit graphene can be provided in different ways.  It can be provided, as in Wei, by a combination of thermal energy and plasma, or it can even be sufficiently provided by plasma alone without heating the substrate at all [0063-0068].  It further teaches that if plasma activation is used (possibly in combination with thermal energy), the energy densities of the plasma can vary over a range that overlaps with applicant’s claimed range [0077].  Thus the power density (W/cm3) of the plasma is a result effective variable that determines the degree of activation (decomposition) of the precursor materials that the plasma will produce and that 
	MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Furthermore, It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of 60-80W/cm3 through process optimization to produce higher quality films, by tuning the power density since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 8).
	Claim 9: see the discussion for claim 8 MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Furthermore, It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of about 70W/cm3 through process optimization, tuning the power density  since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 9).
	Claim 10: Wei’s plasma does have a volume, but it does not disclose what is specifically is.  However, the larger the volume of the plasma the greater the size of the surface that can be treated at once, thus desirably increasing the throughput of a process.  However, greater plasma volumes require more power in order to activate them to the desired level and particular equipment is limited in the amount of power they can produce, thus a practitioner is limited in the total volume of plasma they can activate based upon the physical limitations of their equipment.  Thus, the volume of the plasma volume is a result effective variable for determining 
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a microwave plasma “volume of about 1cm3” through process optimization for the equipment that is available, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 11: Wei teaches wherein the gaseous carbon containing precursor can comprise methane and the carrier gas can comprise hydrogen (page 14121, right column).
Claim 12: 
Claims 12-13: Wei’s plasma will have a flow rate for the precursors, but it does not disclose what they specifically are.  However, all else being equal (same sized chamber, same other gases supplied), the flow rate of the precursor/reactants is a result effective variable that determines their partial pressure (concentration) during the deposition process.
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of precursor flow  “1-2sccm” for either methane or hydrogen through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claims 14-15: The ratio of the flow rates of the precursor/reactant gases determines the ratio of their partial pressures in the chambers, since those are the ratios of the molecules   Wei teaches controlling the relative amounts of carbon containing precursor to  H2 (carrier gas), based upon the temperature used for growth, specifically by using lower amounts of carrier gas for lower temperatures (relatively higher amounts of carbon containing precursor) in order to produce the desired equilibrium state between the competing etching and deposition mechanisms.  Since its plasma only includes those two components, it specifically exemplifies using 80%/20% (4) and a 70%/30% (2.33) ratio of carbon source gas to carrier gas (both of which anticipate applicant’s claimed range of less than 5.5) as well as higher ratios for lower temperature growth with their plasma source (page 14121). MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 16: Wei teaches that even using their homemade 80W plasma source, they teach they were able to create graphene at temperatures as low as 400oC (claim 16),
Additionally, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 17: Wei does have a growth area where the graphene is deposited in, but it does not disclose what is specifically is.  However, the larger the growth area, the more graphene can be deposited at the same time, thus desirably increasing the throughput of a process.  However, greater growth areas require larger chambers and more power in order to activate them to the desired level and particular equipment is limited in the size and amount of power they can produce, thus a practitioner is limited in the total growth area they successfully maintain the correct growth conditions on based upon the physical limitations of their equipment.  Thus, the growth area of the substrate is a result effective variable for determining the throughput of the 
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a substrate growth area of 1-1590cm2 through process optimization for the equipment that is available, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 18: Wei exemplifies operating the process at 300mtorr (figure 1d), but does not teach the suitable range or particularly exemplify depositing it at about 500mtorr.
The pressure in the chamber is concentration of gases present in the system, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"


Claims 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (Angew. Chem. Int. Ed. (2013) 52, 14121-14126) in view of Munoz (Nanoscale, (2018) 10 , 12779-12787, supplied by applicant), in view of Schwab (US 20160225991) in view of Boyd (US 20150079342).
Claim 13: Wei does not specifically teach the flow rates that are suitable for H2.
Boyd is also directed towards depositing graphene via PECVD at low temperatures [0007], but it further exemplifies performing the deposition with flow rate with 2sccm of hydrogen as a suitable flow rate [0049].
(claim 13)
	Claim 14-15: see the previous discussion of these claims, now in view of the Boyd reference.
Claim 18: Wei exemplifies operating the process at 300mtorr (figure 1d), but does not particularly exemplify depositing it at about 500mtorr.
Boyd is also directed towards depositing graphene via PECVD at low temperatures [0007], but it further exemplifies performing the deposition at 500mtorr as a suitable deposition pressure [0049].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the graphene of Wei in view of Munoz in view of Schwab at 500mtorr because it was a known and effective pressure to deposit graphene at and doing so is not expected to produce unexpected results (claim 18).



Claims 1-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (Angew. Chem. Int. Ed. (2013) 52, 14121-14126) in view of Munoz (Nanoscale, (2018) 10 , 12779-12787, supplied by applicant), in view of Schwab (US 20160225991) in view of Kim (ACSnano Vol. 5, No. 6, 5107-5114 (2011)).
Claims 1-2: Wei teaches it is desirable to deposit high-quality graphene directly on dielectric substrates at lower temperatures in order to improve “compatibility” with industrial scale processes.  In order to do so at low temperatures they teach a “critical PECVD” method where an equilibrium (critical) state between H2(hydrogen) plasma etching and CH4 (methane) 
Wei does have a growth area where the graphene is deposited in, but it does not disclose what is specifically is.  However, the larger the growth area, the more graphene can be deposited at the same time, thus desirably increasing the throughput of a process.  However, greater growth areas require larger chambers and more power in order to activate them to the desired level and particular equipment is limited in the size and amount of power they can produce, thus a practitioner is limited in the total growth area they successfully maintain the correct growth conditions on based upon the physical limitations of their equipment.  Thus, the growth area of the substrate is a result effective variable for determining the throughput of the process (motive to increase the area) and is limited by the available equipment (limit to the total area that particular equipment can effectively deposit upon).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a substrate growth area of 1-1590cm2 through process optimization for the equipment that is available, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Wei teaches that their method comprises providing a substrate comprising silicon (e.g. Si/SiO2) and placing it in a growth chamber, forming a reduced pressure in the chamber (less than 760mtorr values are exemplified), then flowing methane and hydrogen into the growth chamber, generating a plasma, subjecting the substrate to the plasma and growing the plurality 
Wei teaches controlling the relative amounts of carbon containing precursor to H2 (carrier gas), based upon the temperature used for growth, specifically by using lower amounts of carrier gas for lower temperatures (relatively higher amounts of carbon containing precursor) in order to produce the desired equilibrium state between the competing etching and deposition mechanisms.  Since its plasma only includes those two components, it specifically exemplifies using 80%/20% (4) and a 70%/30% (2.33) ratio of carbon source gas to carrier gas (the first of which anticipates applicant’s claimed range) as well as using even higher ratios for lower temperature growth with their plasma source (page 14121). MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
	Wei uses its homemade 80W radiofrequency power source to produce plasma (page 14121, right column) for deposition, it does not specifically teach any other plasma source.  
	Munoz is also directed towards using PECVD to deposit graphene directly on dielectric layers (including on SiO2/Si) at lower temperatures using a carbon source gas mixed with hydrogen in order to produce a more industrially compatible process (abstract).  However, it further teaches using a microwave power source as the power source to apply a microwave signal to the chamber to create the plasma for this deposition (page 12780, experimental section).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a microwave power source instead of the homemade radiofrequency power source of Wei in order to produce the plasma for PECVD, because such a power source was an alternate power source known to the art to be effective to produce the plasma for such PECVD processes and doing so would produce no more than predictable results.

	Schwab is also directed towards depositing graphene using chemical vapor deposition (with an amine precursor that contains carbon)[0001].  It further teaches that the precursor (the amine precursor does contain carbon itself) can include additional carbon sources as well as hydrogen [0054].  It similarly teaches that the precursor must be activated in order to decompose it, so it can be deposited in the form of graphene [0050-0051], but it further teaches that a skilled person in the art knows that the required activation to sufficiently decompose the precursor and so deposit graphene can be provided in different ways.  It can be provided, as in Wei, by a combination of thermal energy and plasma, or it can even be sufficiently provided by plasma alone without heating the substrate at all [0063-0068].  It further teaches that if plasma activation is used (possibly in combination with thermal energy), the energy densities of the plasma can vary over a range that overlaps with applicant’s claimed range [0077].  Thus the power density (W/cm3) of the plasma is a result effective variable that determines the degree of activation (decomposition) of the precursor materials that the plasma will produce and that needs to be tuned along with other sources of activation (e.g. thermal energy) to provide the correct level of activation in order to be able to deposit graphene.
	MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Furthermore, It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of 60-80W/cm3 through process optimization, to produce higher quality films by tuning the power density to produce the correct degree of activation at a given temperature since it has been held that when the general conditions of a 
Even using their homemade 80W plasma source, Wei teaches they were able to create graphene at temperatures as low as 550oC for methane (page 14121).  As taught by Schwab, the required activation to sufficiently decompose the precursor and so deposit graphene can be supplied by a combination of thermal energy and plasma, or it can even be sufficiently provided by plasma alone without heating the substrate at all [0063-0068], so as a practitioner supplies more of the required activation energy is supplied by plasma, less will need to be supplied by heat, allowing for lower temperatures, such as the exemplified without heating the substrate at all (no active heating).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supplying more of the required activation energy by plasma energy than in Wei and so be able to deposit graphene with methane at temperatures below 520oC (or even without active heating at all) since Wei teaches it desires to lower the temperature in order to make it more compatible with industrial processes, and since the prior art teaches doing so. 
Wei teaches that the graphene sheets grow at different rates, such as 4.5nm/min based upon the deposition conditions, so the duration of growth is a result effective variable determining how much graphene is deposited (paragraph bridging pages 14121 and 14122) under any particular conditions.  Additionally, a practitioner is motivated to deposit the films as fast as possible in order to increase the throughput of the process.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a growth time of “less than 10 minutes” through process optimization to produce a desired film growth and increase the throughput of the process, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Kim is also directed towards graphene that has been deposited by CVD.  However, Kim further teaches that frictional coefficient of CVD graphene can be close to that of bulk graphene, specifically exemplifying 0.12, and 0.22 as frictional coefficients for graphene films transferred to silicon based substrates and exemplifying 0.03 for graphene on the substrate it is grown upon (paragraph bridging page 5109 and 5110, and figure 3).  All of which anticipate applicant’s claimed frictional coefficient.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the graphene of Wei to have frictional coefficients that lie somewhere within applicant’s claimed ranges, such as between 0.03 and 0.22, since these values were taught by the prior art to be known frictional coefficients for graphene films and doing so would produce no more than typical results.
Additionally, when a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, what the frictional coefficient of the graphene film of Wei would be), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112 (claims 1 and 2).
Claims 3-4: Wei does not specifically disclose the presence of oxygen or silicon in its graphene films.  However, Munoz teaches that when depositing on Si/SiO2 at high temperatures, the SiO2 can desorb and metal contamination from the unstable Si/SiO2 can occur.  In order to solve this problem, it, like Wei, teaches depositing at low temperatures by using plasma instead of so much heat to deposit the films (paragraph bridging 12779 and 12780 and first paragraph of 12780).  As a result, low contamination from oxygen and silicon are desired in the graphene film and the prior art teaches lowering the deposition temperature and using plasma to mitigate this problem.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention and thus avoid  
(claims 3-4).
Claim 5: Wei’s plasma does have a volume, but it does not disclose what is specifically is.  However, the larger the volume of the plasma the greater the size of the surface that can be treated at once, thus desirably increasing the throughput of a process.  However, greater plasma volumes require more power in order to activate them to the desired level and particular equipment is limited in the amount of power they can produce, thus a practitioner is limited in the total volume of plasma they can activate based upon the physical limitations of their equipment.  Thus, the volume of the plasma volume is a result effective variable for determining the throughput of the process (motive to increase the volume) and is limited by the available equipment (limit to the total volume that particular equipment can effectively activate).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a microwave plasma “volume of about 1cm3” through process optimization for the equipment that is available, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding depositing without active heating, Wei does not teach doing this.  However, as taught by Schwab, the required activation to sufficiently decompose the precursor and so deposit graphene can be supplied by a combination of thermal energy and plasma, or it can even be sufficiently provided by plasma alone without actively heating the substrate at all [0063-
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supply the required activation energy by plasma energy alone and not by actively heating the substrate since the prior art teaches it is an alternate means to provide sufficient activation to deposit graphene and doing so would produce no more than predictable results (claim 5).
Claim 6: as discussed in the 112 4th rejection above, these values will correspond, and if for some reason applicant reveals a way in which they do not need to correspond, Wei does not teach such an unusual effect and it would have been obvious to a person of ordinary skill in the art at the time of invention to have them correspond because that is what the consideration of the relative abundance of the molecules produced by the flows would be expected to produce.
Claim 7: The ratio of the flow rates of the precursor/reactant gases determines the ratio of their partial pressures in the chambers, since those are the ratios of the molecules present, whatever the pressure of the chamber.  They will be the same.  Wei teaches controlling the relative amounts of carbon containing precursor to  H2 (carrier gas), based upon the temperature used for growth, specifically by using lower amounts of carrier gas for lower temperatures (relatively higher amounts of carbon containing precursor) in order to produce the desired equilibrium state between the competing etching and deposition mechanisms.  Since its plasma only includes those two components, it specifically exemplifies using 80%/20% (4) and a 70%/30% (2.33) ratio of carbon source gas to carrier gas (both of which anticipate applicant’s claimed range of less than 5.5) as well as higher ratios for lower temperature growth with their plasma source (page 14121). MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claims 19-20: Wei does not teach what frictional coefficient its CVD graphene has.
Kim is also directed towards graphene that has been deposited by CVD.  However, Kim further teaches that frictional coefficient of CVD graphene can be close to that of bulk graphene, specifically exemplifying 0.12, and 0.22 as frictional coefficients for graphene films transferred to silicon based substrates and exemplifying 0.03 for graphene on the substrate it is grown upon (paragraph bridging page 5109 and 5110, and figure 3).  All of which anticipate applicant’s claimed frictional coefficient.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the graphene of Wei to have frictional coefficients that lie somewhere within applicant’s claimed ranges, such as between 0.03 and 0.22, since these values were taught by the prior art to be known frictional coefficients for graphene films and doing so would produce no more than typical results.
Additionally, when a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, what the frictional coefficient of the graphene film of Wei would be), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112.

Conclusion

No current claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712